Citation Nr: 0601119	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  05-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Eligibility for enrollment in and access to VA medical care 
benefits.  



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The appellant had active duty from May 1962 to May 1965.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 decision of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Mountain Home, Tennessee.  

The veteran had a videoconference hearing in April 2005 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
A transcript of the proceeding is on file.

Unfortunately, because further development of the evidence is 
needed before deciding the appeal, the case is being remanded 
to the VAMC in Mountain Home, Tennessee.  VA will notify the 
veteran if further action is required on his part.


REMAND

On preliminary review of the claims file, the Board observes 
that the second page of the appellant's application for VA 
Heath Benefits is not of record.  That page likely contains 
critical information for determining the proper priority 
category for determining eligibility for VA health care 
benefits.  Specifically, absent that page for reference, the 
Board is unable to determine whether he was properly assigned 
to category 8, the threshold requirement for which is that he 
not be included in category 4 or 7.  



Therefore, this case is REMANDED to the VAMC for the 
following additional actions:  

1.  The VAMC should associate a copy of 
Page 2 of the appellant's Application for 
Health Benefits, received in November 
2004.  If the original Page 2 cannot be 
located, the appellant should be 
requested to submit another Application 
with that page completed to the extent 
possible.  

2.  The VAMC should then specifically 
determine the proper priority category 
for the appellant pursuant to 38 C.F.R. § 
17.36(a) (2005), setting forth 
appropriate current attributable income 
limits if necessary.  

3.  Finally, the VAMC should again 
determine the appellant's eligibility for 
VA health benefits.  If action taken 
remains adverse to the appellant, he 
should be furnished a supplemental 
statement of the case and should be given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the appellant with due process.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

